Appeal from a decision of the Workmen’s Compensation Board. Testimony on behalf of the claimant in this death claim is that decedent, who was employed as a bookkeeper and cashier went through a period of unusual emotional stress in the work and that this precipitated a coronary thrombosis. The board, however, has found that the decedent “performed his normal work activities” and did not sustain any “ unusual stress or strain sufficient to constitute an accidental injury ”. The board then found unequivocally that he did not sustain an accidental injury and “there is no casual relation between the death and any alleged industrial accident Although there is proof the other way, the board’s finding is supported by substantial evidence. There is direct medical opinion sustaining the board’s view of causation. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.